                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


SNH MEDICAL OFFICE PROPERTIES TRUST                                                    PLAINTIFF

V.                                                    CIVIL ACTION NO. 2:19-cv-83-KS-MTP

SOUTHERN NEUROLOGIC & SPINAL
INSTITUTE, PA                                                                       DEFENDANT



                                             ORDER

       This cause came before the Court on Plaintiff’s Motion for Default Judgment [7].

Having reviewed Plaintiff’s submissions and the relevant legal authorities, and otherwise being

fully advised in the premises, the Court finds the Motion will be denied without prejudice.

I. BACKGROUND

       Plaintiff filed this action against Southern Neurologic & Spinal Institute (“SNSI”), a

professional association, alleging breach of a lease agreement and setting forth the amount of

liquidated damages that are due Plaintiff. [1] at ¶¶ 18-24. The underlying facts of the dispute are

not relevant in determining the propriety of default judgment, but the procedural aspects are.

Plaintiff initiated the lawsuit on May 24, 2019 [1]. Plaintiff states in the current motion that SNSI

was “personally served” on June 3, 2019. [7] at ¶ 2. A Proof of Service was executed by a Terry

Keith, private process server, and filed on June 6, 2019 [3]. Without any answer or other

response from Defendant, Plaintiff moved for an entry of default on July 11, 2019. [5, 6].

Plaintiff now seeks a final default judgment based upon the Proof of Service [3], the Declaration

of Sigrid Mendel Usen [7-1], and an aging detail of the rent owed [7-2].
II. DISCUSSION

       A. Applicable Legal Standards

       “Pursuant to Rule 55 of the Federal Rules of Civil Procedure, a default judgment may be

entered against a party who has failed to plead or otherwise defend, so long as that party has been

properly served with process. The law is clear, that is, that unless there has been valid service of

process, a default judgment may not be entered.” Arceneaux v. Davidson, 325 F. Supp. 2d 742,

744 (S.D. Miss. 2004) (citing Jackson v. FIE Corp., 302 F.3d 515, 528 (5th Cir.2002); Leedo

Cabinetry v. James Sales & Distribution, Inc., 157 F.3d 410, 412 (5th Cir.1998)); see also

Thompson v. Johnson, 348 Fed. App'x 919, 923 (5th Cir. 2009) (noting that until a defendant is

properly served, a plaintiff cannot obtain a default judgment and citing Rogers v. Hartford Life &

Acc. Ins. Co., 167 F.3d 933, 937 (5th Cir. 1999; Broadcast Music, Inc. v. M.T.S. Enter., Inc., 811

F.2d 278, 282 (5th Cir.1987)). “The party on whose behalf service is made has the burden of

establishing its validity.” Colony Ins. Co. v. Ropers of Hattiesburg, LLC, No. 2:11CV3KS-MTP,

2011 WL 1226095, at *2 (S.D. Miss. Mar. 29, 2011) (quoting 4B Wright and Miller, Federal

Practice and Procedure § 1353).

       Federal Rule of Civil Procedure 4 provides, “Unless service is waived proof of service

must be made to the court. Except for service by a United States marshal or deputy marshal,

proof must be by the server’s affidavit.” Fed. R. Civ. P. 4(l)(1). Plaintiff complied with Rule 4 by

filing the Proof of Service executed by the private process server. However, upon review of the

Proof of Service, the Court cannot determine whether SNSI was indeed properly served.

       The summons was issued to:

       SOUTHERN NEUROLOGIC & SPINAL INSTITUTE, PA
       c/o David C. Lee, Registered Agent
       1 Lincoln Parkway, Suite 300
       Hattiesburg, MS 39402
            Plaintiff contends that Defendant was “personally served” on June 3, 2019. [7] at ¶ 2.

However, the Defendant is a professional association, that is a Mississippi corporation. [1] at ¶ 4.

One could assume that process was served on David C. Lee, as registered agent, but in the Proof

of Service, the process served never specifically says that is who he served and from the

information given, it is certainly not clear.           First, even though this was service on a

corporation/organization, interestingly the process server checked off the line item for individual

service, which reads: “I personally served the summons on the individual at (place) 3688

VETERANS MEMORIAL DR, HATTIESBURG, MS 39401 on (date) Mon, Jun 03 2019.” 1

This was not service on an individual. There is a more appropriate box for corporate service,

which was not chosen, that reads: “I served the summons on (name of individual) ______, who is

designated by law to accept service of process on behalf of (name of organization) ______ on

(date) _______.” Had the corporate service box been checked and filled out, the Court would

know exactly who was served and whether service was proper. However, as it stands, the Court

does not. With the individual service box checked it is unclear whether the person who accepted

service was indeed designated by law to do so.

            Second, while there is information listed at the bottom of the Proof of Service, it is also

not helpful in providing clarity as to whether there was proper service. The notes state:

            Additional information regarding attempted service, etc.:
            Successful Attempt: Jun 3, 2019, 9:14 am CDT at Southern Bone and Joint: 3688
            VETERANS MEMORIAL DR, HATTIESBURG, MS 39401 received by
            SOUTHERN NEUROLOGIC & SPINAL INSTITUTE, PA c/o Dr. David C. Lee,
            Registered Agent. Age:48; Ethnicity: Caucasion; Gender: Male; Weight:180;
            Height:6’ Hair: Brown; Other: Middle-Aged, White Male; [sic]




1
    [3] at p. 2.
The process server served the process at an address not listed on the summons. 2 Southern Bone

and Joint has no apparent affiliation with the Defendant. All of the notices of default under the

lease were sent to the address on the summons, 3 not to Veterans Memorial Drive [1-3; 1-4; 1-5].

The wording of the notes is confusing as well because it never says “received by “David C. Lee.”

It says “received by SOUTHERN NEUROLOGIC & SPINAL INSTITUTE, PA c/o Dr. David C.

Lee.” It is unclear whether that “c/o” wording simply comes from the summons or whether the

person described was actually Dr. David C. Lee. From this wording, the Court does not know

who exactly it was at Southern Bone and Joint that was served, other than a description of

someone that may or may not fit the description of David C. Lee.

        Rule 4(l)(3) provides, “Failure to prove service does not affect the validity of service. The

court may permit proof of service to be amended.” Thus, while it very well may be that there has

been valid service in this action, the Court needs to satisfy itself to that fact before entering what

apparently will be quite a high dollar final default judgment against this Defendant.

III. CONCLUSION

          Based on the foregoing, it is hereby ORDERED that the Motion for Default Judgment is

denied without prejudice. Plaintiff shall have 10 days from the date of this Order to provide, if

able, an amended Proof of Service that makes clear who was served and adequately reflects

proper service on the corporation/organization.

        SO ORDERED AND ADJUDGED this 3rd day of October 2019.

                                                               /s/ Keith Starrett __________________
                                                               KEITH STARRETT
                                                               UNITED STATES DISTRICT JUDGE


2
  Also, the Complaint says that SNSI is “located at 147 Waterford, Hattiesburg, MS 39402.” [1] at ¶ 4. Thus, the
Complaint lists one address, the summons lists another (perhaps that of the registered agent), and the Proof of
Service lists yet another.
3
  All notices went to the 1 Lincoln Parkway, Suite 300 address in Hattiesburg, except the last one dated October 23,
2017, which was also sent to 147 Waterford Drive in Hattiesburg.
